DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-14, and 17-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Closing the Loop Between Reservoir Modeling and Well Placement and Positioning”, Liu et al. (referred hereafter Liu et al.).
Referring to claim 1, Liu et al. disclose a method (Abstract) comprising:
accessing data associated with a well and one or more offset wells (Figure 2; page 3, Moving Average Method section);
based on at least a portion of the data, generating a set of distributions via parametric estimation, wherein the distributions are for a well-related activity and correspond to time to perform the well-related activity (pages 2-3, Definition of the Productivity Parametric Group section; Equation 1; page 4, Productivity Oriented Well Placement section; Figures 1 & 3);
automatically analyzing individual distributions in the set of distributions with respect to at least a portion of the data to pass or fail each of the individual distributions (Figure 3; page 3, Productivity-Oriented Well Placement Scheme section; page 4, Productivity Oriented Well Placement section); and
for one or more passed individual distributions, outputting one of the passed individual distributions for the well (Figure 3, page 3, Productivity-Oriented Well Placement Scheme section; pages 4-5, Simulated Scenarios section; Figure 5). 
As to claim 2, Liu et al. disclose a method (Abstract) wherein the outputting comprises automatically selecting one of a plurality of passed individual distributions as a best fit to at least a portion of the data (e.g., optimum well location - Figure 3; page 3, Moving Average Method section, Figure 2; page 3, Productivity-Oriented Well Placement Scheme section; Figure 3). 
Referring to claim 3, Liu et al. disclose a method (Abstract) comprising performing the well-related activity for the well (page 3, Automatic Well Placement section; Figure 3). 
As to claim 4, Liu et al. disclose a method (Abstract) comprising revising a digital plan for the well based at least in part on a time for performing the well-related activity for the well (pages 4-5, Simulated Scenarios section; Figures 4-5, 7-8, 10-11, 13, 15). 
Referring to claim 5, Liu et al. disclose a method (Abstract) wherein the well-related activity is characterized by a rate, wherein the rate is defined in distance divided by time (pages 2-3, Definition of the Productivity Parametric Group section; page 3, Moving Average Method section; Figure 2). 
As to claim 6, Liu et al. disclose a method (Abstract) wherein a distribution comprises a distribution density with respect to time or a distribution density with respect to a rate (pages 2-3, Definition of the Productivity Parametric Group section; page 4, Simulated Scenarios: 1st – 3rd para.). 
Referring to claim 7, Liu et al. disclose a method (Abstract) comprising performing the method of claim 1 for a plurality of well-related activities and outputting a plurality of different passed individual distributions for the well (Figure 3, page 3, Productivity-Oriented Well Placement Scheme section). 
Abstract) comprising estimating a cumulative time for performing the plurality of well-related activities using the plurality of different passed individual distributions for the well (Figure 17; page 5, Discussion section). 
Referring to claim 9, Liu et al. disclose a method (Abstract) wherein, for no passed individual distributions, based at least in part on a portion of the data, generating a distribution via nonparametric estimation (page 3, Automatic Well Placement section; Figure 3). 
As to claim 10, Liu et al. disclose a method (Abstract) wherein the well-related activity comprises assembly components of equipment or comprises downhole activity (pages 4-5, Simulated Scenarios section; Figures 4-5, 7-8, 10-11, 13, 15). 
Referring to claim 11, Liu et al. disclose a method (Abstract) comprising generating a digital plan for construction of at least a portion of the well based at least in part on the outputting (pages 4-5, Simulated Scenarios section; Figures 4-5, 7-8, 10-11, 13, 15). 
As to claim 13, Liu et al. disclose a method (Abstract) wherein the parametric estimation comprises maximum likelihood estimation that determines corresponding parameters of a distribution (e.g., optimum well location - Figure 3; page 3, Moving Average Method section, Figure 2; page 3, Productivity-Oriented Well Placement Scheme section; Figure 3). 
Referring to claim 14, Liu et al. disclose a method (Abstract) wherein the distribution comprises a member selected from a group that comprises normal, lognormal (pages 2-3, Definition of the Productivity Parametric Group section), gamma, Weibull, uniform, triangle, and BetaPERT. 
As to claim 17, Liu et al. disclose a method (Abstract) comprising pre-processing at least a portion of the data (pages 2-3, Definition of the Productivity Parametric Group section; page 3, Automatic Well Placement section; Figure 3). 
Referring to claim 18, Liu et al. disclose a method (Abstract) wherein the pre-processing comprises identifying one or more outliers and removing at least one of the outliers from the data prior to generating the set of distributions (pages 2-3, Definition of the Productivity Parametric Group section; page 5, Case 3: Modified Productivity Potential section). 
Abstract) comprising:
a processor (Abstract);
memory accessible by the processor; (Abstract)
processor-executable instructions stored in the memory and executable to instruct the system (Abstract) to:
access data associated with a well and one or more offset wells (Figure 2; page 3, Moving Average Method section);
based on at least a portion of the data, generating a set of distributions via parametric estimation, wherein the distributions are for a well-related activity and correspond to time to perform the well-related activity (pages 2-3, Definition of the Productivity Parametric Group section; Equation 1; page 4, Productivity Oriented Well Placement section; Figures 1 & 3);
automatically analyze individual distributions in the set of distributions with respect to at least a portion of the data to pass or fail each of the individual distributions (Figure 3; page 3, Productivity-Oriented Well Placement Scheme section; page 4, Productivity Oriented Well Placement section); and
for one or more passed individual distributions, output one of the passed individual distributions for the well (Figure 3, page 3, Productivity-Oriented Well Placement Scheme section; pages 4-5, Simulated Scenarios section; Figure 5). 
Referring to claim 20, Liu et al. disclose one or more computer-readable storage media comprising processor-executable instructions to instruct a computing system to:
access data associated with a well and one or more offset wells (Figure 2; page 3, Moving Average Method section);
based on at least a portion of the data, generating a set of distributions via parametric estimation, wherein the distributions are for a well-related activity and correspond to time to pages 2-3, Definition of the Productivity Parametric Group section; Equation 1; page 4, Productivity Oriented Well Placement section; Figures 1 & 3);
automatically analyze individual distributions in the set of distributions with respect to at least a portion of the data to pass or fail each of the individual distributions (Figure 3; page 3, Productivity-Oriented Well Placement Scheme section; page 4, Productivity Oriented Well Placement section); and
for one or more passed individual distributions, output one of the passed individual distributions for the well (Figure 3, page 3, Productivity-Oriented Well Placement Scheme section; pages 4-5, Simulated Scenarios section; Figure 5). 
As to claim 21, Liu et al. disclose a method (Abstract) comprising, based at least in part on the one of the passed individual distributions for the well, simulating a total well time estimation for constructing at least a portion of the well (page 3, Automatic Well Placement section; Figures 3, 10).
Referring to claim 22, Liu et al. disclose a method (Abstract), wherein the simulating predicts a confidence interval for the total well time estimation (page 3, Automatic Well Placement section; page 4, Case 2: Intensified Recovery section; Figures 3, 5-6, 10).
As to claim 23, Liu et al. disclose a method (Abstract), comprising generating one or more graphical user interfaces that indicate the well-related activity for the well, the one of the passed individual distributions for the well and an estimated time for performance of the well-related activity based on the one of the passed individual distributions (pages 4-5, Simulated Scenarios section; Figures 1, 5-6, 8-9, 11-12, and 15-16).
Referring to claim 24, Liu et al. disclose a method (Abstract), wherein the one or more graphical user interfaces that indicate offset well information utilized to generate the one of the passed individual distributions (page 2, 1st col., 3rd para; Figures 10-11, 13 & 15). 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. as applied to claim 1 above, and further in view of “Statistical Detection of Hydrocarbons from Well Logs”, Lee Etnyre (referred hereafter Etnyre).

In regard claims 15-16, Liu et al. do not expressively disclose:
the analyzing comprises hypothesis testing as cited in claim 15; 
wherein the hypothesis testing comprises implementing a Kolmogorov-Smirnov test as cited in claim 16.
Etnyre, in a same field of endeavor, discloses that it is known in the art to provide:
the analyzing comprises hypothesis testing (pages 5-11, The Kolmogorov-Smirnov Test section, Figure 3; pages 16-22, An Appalachian Basin Example section, Figures 8-11, Tables 6-7) as cited in claim 15; 
wherein the hypothesis testing comprises implementing a Kolmogorov-Smirnov test (pages 5-11, The Kolmogorov-Smirnov Test section, Figure 3; pages 16-22, An Appalachian Basin Example section, Figures 8-11, Tables 6-7) as cited in claim 16.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to apply the teachings of Etnyre into Liu et al. reference for developing/testing models and tools to help plant operators in understanding the phenomenon and properly managing it using large datasets, containing historical measurements of hundreds of plant signals, for identifying the most critical components of the production system.  This method for improving 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Liu et al. and Etnyre to obtain the invention as specified in claims 15-16. 
Response to Arguments
4.	Applicant's arguments filed 08/30/2020 & 10/21/2021 have been fully considered but they are not persuasive.
	In regard claims 1-14 and 17-20 rejected under 35 U.S.C. 102(a)(1) over “Closing the Loop Between Reservoir Modeling and Well Placement and Positioning”, Liu et al., Applicant argues:

    PNG
    media_image1.png
    159
    681
    media_image1.png
    Greyscale
 	
    PNG
    media_image2.png
    814
    655
    media_image2.png
    Greyscale

	
Examiner’s response:
First, Applicant is reminded that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification.  Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the 
While the meaning of claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination.  During examination, the claims must be interpreted as broadly as their terms reasonably allowed.  This means that the words of the claim must be given their plain meaning unless Applicant has provided a clear definition in the specification.  In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).   

Second, Liu et al. disclose:

    PNG
    media_image3.png
    873
    588
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    202
    600
    media_image4.png
    Greyscale

(Liu et al., pages 2-3, Definition of the Productivity Parametric Group: 1st-2nd para.)

Thus, Liu et al. disclose:
“Moreover, for the well placement problem, a restriction term in well location is required.  It is more favorable for production if a well is placed far away from boundaries.  So the distance from a well location to the nearest boundary is also a concern.  For the purpose of scale balancing in variation, the distance term is in natural log form in the parametric group.

    PNG
    media_image5.png
    143
    581
    media_image5.png
    Greyscale
 
where … ri, j, k is the distance from the gridblock (i, j, k) to the closest boundary.  Eq. (1) states that the productivity potential of a certain gridblock at a certain time is the product of oil saturation, oil phase pressure, natural log of permeability and the natural log of distance to the closest boundary.” 

Therefore, unlike to Applicant’s arguments, Liu et al. disclose:
based on at least a portion of the data, generating a set of distributions via parametric estimation (e.g., Equation 1), wherein the distributions are for a well-related activity and correspond to time to perform the well-related activity (e.g., well placement).

Regarding claims 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. and further in view of Etnyre, Examiner’s position is that Liu et al. disclose feature limitations of claim 1 as presented as above; whereas, Etnyre discloses hypothesis testing as cited in claim 15, and  the hypothesis testing comprises implementing a Kolmogorov-Smirnov test as cited in claim 16 as following:

    PNG
    media_image6.png
    496
    842
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    110
    824
    media_image7.png
    Greyscale

(Etnyre, page 10, 1st – 2nd para.)

Thus, Etnyre discloses Kolmogorov-Smirnov test (e.g., K. S. test) of fit testing or hypothesis testing.


    PNG
    media_image8.png
    198
    841
    media_image8.png
    Greyscale

(Etnyre, page 16, last para.)


    PNG
    media_image9.png
    176
    842
    media_image9.png
    Greyscale

(Etnyre, page 17, 1st para.)

Thus, Etnyre discloses analyzing individual distributions in the set of distributions with respect to at least a portion of the data to pass or fail each of the individual distributions,  wherein the distributions are for a well-related activity and correspond to time to perform the well-related activity (e.g., “At the time of completion this well was drilled in an area where it appeared other productive wells had been plugged and porosity calibrations (matrix density) were uncertain.” and “Figure 8 is a Pickett cross plot of porosity versus resistivity on logarithmic grids … a cementation exponent …. Calculated actual open flow for this well was 539 thousand cubic feet per day.”) using hypothesis testing as cited in claim 15, and  the hypothesis testing comprises implementing a Kolmogorov-Smirnov test as cited in claim 16.
Therefore, a combination of teachings of Liu et al. and Etnyre would have been obvious to one of ordinary skill in the art in order to obtain the invention as specified in claims 15-16.

Note: the previous 101 rejection is withdrawn based on Claim Amendment filed on 10/21/2021. 

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864